Case 5:19-cv-00150-gwc Document 51 Filed 12/10/20 Page 1of 3

 

UNITED STATES DISTRICT COURT
FOR THE MINNEC IN ReIN« 10
DISTRICT OF VERMONT uevueC 10 AM 10: 19

MIRIAM LOWELL and SETH HEALEY,
Plaintiffs,

v. Case No. 5:19-cv-150
VERMONT DEPARTMENT OF
CHILDREN AND FAMILIES, (“DCF”);
KENNETH SCHATZ, Commissioner, DCF;
KAREN SHEA, Deputy Commissioner for
the Family Services Division (“FSD”), DCF;
CHRISTINE JOHNSON, Deputy
Commissioner for FSD, DCF, EMILY
CARRIER, District Director, DCF;
CATHERINE CLARK, Director,
Commissioner’s Registry Review Unit, DCF;
KATHLEEN SMITH, Family Services
Supervisor, DCF; CHRISTINE GADWAH,
Family Services Worker, DCF; KATHLEEN
GREENMUN, Substantiation Hearing
Officer, DCF; JOHN and JANE DOES 1-10,

Nee ee Ne (Ne A Ae iT Te fe (ee NiO lO lO BS ~~ a ES a’

Defendants.
ORDER ON STAY

This case concerns a claim for declaratory relief challenging the procedures under which
the Vermont Department of Children and Families (“DCF”) conducts administrative review
hearings concerning substantiation of child abuse and placement on the Vermont child-abuse
registry. These hearings are authorized by 33 V.S.A. § 4916a and are called “administrative
review conferences.” In addition to the claim for declaratory relief, the complaint includes
claims for money damages against DCF employees for alleged violations of Plaintiffs’ rights

under the Constitution and federal disability law. (See Doc. 1.)
Case 5:19-cv-00150-gwc Document 51 Filed 12/10/20 Page 2 of 3

By order dated November 18, 2019, the court denied Plaintiffs’ motion for a preliminary
injunction preventing DCF from conducting an administrative review hearing in Plaintiffs’ case.
(Doc. 36.) Plaintiffs took an appeal. On June 4, 2020, while the appeal was pending, the court
denied Plaintiffs’ motion to stay the review hearing. (Doc. 48.) In the appeal before the Second
Circuit, Plaintiffs similarly filed a motion to stay, requesting that the appellate court stay this
court’s June 4, 2020 order during the pendency of the appeal. The Second Circuit denied that
motion in a one-page Motion Order on August 25, 2020. Lowell v. Vt. Dep’t of Children &
Families, No. 19-3987-cv (2d Cir. Aug. 25, 2020). The Second Circuit issued its decision on
Plaintiffs’ appeal on December 1, 2020. Lowell v. Vt. Dep’t of Children & Families, No. 19-
3987-cv, 2020 WL 7038598 (2d Cir. Dec. 1, 2020) (summary order). The DCF review hearing
has not occurred.

Due to the COVID emergency, DCF is conducting administrative review conferences
only on a remote video basis. Section 4916a of Title 33 of the Vermont Statutes Annotated
provides that the conferences shall be in person unless the individual whose conduct is at issue
requests a teleconference. Plaintiffs have chosen an in-person hearing which will not be
available until the COVID emergency is behind us all.

At a status conference on December 9, 2020, Plaintiffs’ counsel sought permission to
proceed with the money damages portion of the lawsuit. Defendants’ counsel opposes the
request. The court previously ordered that “[d]iscovery [on the damages claim] is stayed until
the plaintiffs have completed the process of review before the DCF administrative reviewer and
the [Human Services Board] review. A stay of discovery will permit the state process to go
forward without interference.” (Doc. 36 at 9.) This factor remains relevant today. The court

extends the stay of discovery until the administrative review process is complete. As previously
Case 5:19-cv-00150-gwc Document 51 Filed 12/10/20 Page 3 of 3

ordered, there is no need to stay discovery during any judicial review by the Vermont Supreme
Court because that review is on the record and does not require testimony or other evidence.
SO ORDERED.
Dated at Rutland, in the District of Vermont, this 10th day of December, 2020.
=)
wees Chief Judge
United States District Court
